 Case 8:21-cv-01420-TPB-CPT Document 1 Filed 06/11/21 Page 1 of 3 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MADLENA PAPE,

             Plaintiff,

v.                                                 Case No.: _______________

CAPIO PARTNERS LLC,

             Defendant.
                                              /

                             NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331, 1367 1441, and 1446, defendant, Capio

Partners LLC, (“Capio”), through undersigned counsel, hereby removes the above-

captioned civil action from the County Court of the Thirteenth Judicial Circuit, in

and for Hillsborough County, Florida, Small Claims Division, to the United States

District Court for the Middle District of Florida, Tampa Division. The removal of

this civil case is proper because:

      1.     Capio is a named defendant in this civil action filed by plaintiff,

Madlena Pape, (“plaintiff”), in the County Court of the Thirteenth Judicial Circuit,

in and for Hillsborough County, Florida, Small Claims Division, titled Madlena

Pape v. Capio Partners, LLC, Case Number: 21-CC-050840 (hereinafter the “State

Court Action”).




                                         1
 Case 8:21-cv-01420-TPB-CPT Document 1 Filed 06/11/21 Page 2 of 3 PageID 2




      2.     Capio removes this case on the basis of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s complaint claims

relief based on alleged practices in violation of federal law.

      3.     Pursuant to 28 U.S.C. § 1446(b), Capio has timely filed this Notice of

Removal. Capio was served with plaintiff’s complaint on May 12, 2021. This

Notice of Removal is filed within 30 days of receipt of the complaint.

      4.     Attached hereto as Exhibit A and incorporated by reference as part of

the Notice of Removal are true and correct copies of the process and pleadings in

the State Court Action. No further proceedings have taken place in the State Court

Action.

      5.     A copy of this Notice of Removal is being served upon plaintiff and

filed concurrently with the County Court of Thirteenth Judicial Circuit, in and for

Hillsborough County, Florida, Small Claims Division.

      WHEREFORE, defendant, Capio Partners, LLC, hereby removes to this

Court the State Court Action.

Dated: June 11, 2021

                                        Respectfully Submitted,

                                        /s/ Michael P. Schuette
                                        Michael P. Schuette, Esq.
                                        Florida Bar No. 0106181
                                        Dayle M. Van Hoose, Esq.
                                        Florida Bar No. 0016277
                                        SESSIONS, ISRAEL & SHARTLE, LLC

                                           2
 Case 8:21-cv-01420-TPB-CPT Document 1 Filed 06/11/21 Page 3 of 3 PageID 3




                                      3350 Buschwood Park Drive, Suite 195
                                      Tampa, Florida 33618
                                      Telephone: (813) 890-2460
                                      Facsimile: (877) 334-0661
                                      mschuette@sessions.legal
                                      dvanhoose@sessions.legal
                                      Counsel for Defendant,
                                      Capio Partners, LLC

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 11th day of June 2021, a copy of the

foregoing was filed electronically via CM/ECF system. Notice of this filing will be

sent to the parties of record by operation of the Court’s electronic filing system,

including plaintiff’s counsel as described below.

                              Thomas M. Bonan, Esq.
                                Seraph Legal, P.A.
                                 1614 N. 19th St.
                                Tampa, FL 33605
                             tbonan@seraphlegal.com


                                      /s/ Michael P. Schuette
                                      Attorney




                                         3
